DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.
 	
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with John Mills on 12/15/2021 and 12/16/2021.

The application has been amended as follows: 

Claim 1 has been amended to read:


A method of detecting a target nucleic acid using a molecular diagnostic test device, wherein the molecular diagnostic test device performs process steps comprising:
conveying a solution comprising a target nucleic acid from a sample input module to an amplification module;
amplifying by polymerase chain reaction the target nucleic acid to produce a target amplicon in the solution;
conveying the solution to a detection module; and
detecting the target amplicon in the solution,
wherein:
the sample input module, the amplification module, and the detection module are integrated within a housing;
the molecular diagnostic test device does not use any external instrument to perform the amplifying and detecting steps; and
the method has a sensitivity of at least about 93 percent and a specificity of at least about 95 percent for the detection of the target nucleic acid; and
wherein the molecular diagnostic test device is discarded after a single use

Claim 14 has been amended to read:

A method for 
providing at a decentralized location a molecular diagnostic test device comprising a flow path adapted to receive a biological sample from an input module, the molecular diagnostic test device being a stand-alone molecular diagnostic test device;
applying to the input module an input biological sample comprising a polynucleotide comprising the target nucleic acid;
actuating the input module using a sample actuator or button to cause the stand-alone molecular diagnostic test device to perform process steps comprising:
conveying the biological sample into the flow path;
amplifying, by polymerase chain reaction, within the flow path, a target amplicon from the target nucleic acid; and

wherein the amplifying step and the detecting step are performed within the same flow path contained within a housing, and
wherein the stand-alone molecular diagnostic test device does not use any external instrument to perform the amplifying and the detecting steps; and
disposing of the stand-alone molecular diagnostic test device after a single use,
wherein the method has a sensitivity of at least about 93 percent and a specificity of at least about 95 percent for the detection of the target nucleic acid.

Claim 31 has been amended to read:

 A method of detecting a target nucleic acid using a molecular diagnostic test device, wherein the molecular diagnostic test device performs, at most one time before the molecular diagnostic test device is discarded, process steps comprising:
conveying a solution comprising a target nucleic acid from a sample input module to an amplification module;
amplifying by polymerase chain reaction the target nucleic acid to produce a target amplicon in the solution;
conveying the solution to a detection module; and
detecting the target amplicon in the solution, wherein
the sample input module, the amplification module, and the detection module are integrated within a housing,
the molecular diagnostic test device does not use any external instrument to perform the amplifying and the detecting steps,
the method has a sensitivity of at least about 93 percent and a specificity of at least about 95 percent for the detection of the target nucleic acid


Allowable Subject Matter
Claims 1,3-6,9-14,16 and 18-31 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art of  Battrell et al. (US 2010/0274155) discloses a method of detecting a target nucleic acid utilizing a diagnostic test device having a housing containing a sample input module, an amplification module, and a detection module which amplifies and detects a nucleic acid without requiring any external instrument.  The cited prior art in light of the 132 affidavit of 11/19/2021 does not suggest or fairly disclose the method having a sensitivity of at least about 93% and a specificity of at least about 95% while the diagnostic device is discarded after a single use in combination with other claim features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JONATHAN M HURST/               Primary Examiner, Art Unit 1799